Citation Nr: 0319713	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  01-03 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a cardiac 
disability, to include as secondary to the veteran's service-
connected post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, to 
include as secondary to the veteran's service-connected PTSD.

3.  Entitlement to service connection for a bilateral foot 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from March 1966 until January 
1968.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from an April 2000 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Montgomery, Alabama.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. 5107.  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

In the present case, the veteran has not been notified by VA 
in specific terms as to what information and evidence is 
needed to substantiate his claims and which evidence, if any, 
the claimant is expected to attempt to obtain and submit, and 
which evidence will be obtained by VA.  Such notice must be 
accomplished in order to comply with the VCAA and with 
Quartuccio.

Under the circumstances, this case is REMANDED for the 
following:

1.  The RO should take appropriate action 
in this case to comply with the notice 
and duty to assist provisions of 
38 U.S.C.A. § 5103(a) and (b), to include 
with regard to the one-year period for 
receipt of additional evidence.  

2.  Should the veteran submit any 
additional evidence in response to VA 
notice correspondence, then the RO should 
readjudicate such issues, considering any 
newly submitted evidence.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided the 
appropriate period of time to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, as appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




